United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE NAVY, U.S. MARINE
CORPORATION, Camp Pendelton, CA
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 14-263
Issued: May 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2013 appellant filed a timely appeal of the May 17, 2013 merit
decision of the Office of Workers’ Compensation Programs1 (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the last OWCP decision.
As OWCP’s decision was issued on May 17, 2013, the 180th day after May 17, 2013 was November 13, 2013. Since
using November 15, 2013, the date the appeal was received by the Clerk of the Board, would result in the loss of
appeal rights, the date of the postmark in considered the date of filing. The date of the U.S. Postal Service postmark
is November 13, 2013, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. §§ 8101-8193.

With his appeal, appellant submitted additional evidence. However, the Board may not consider new evidence
on appeal. See 20 C.F.R. § 501.2(c).

ISSUE
The issues is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty.
FACTUAL HISTORY
On December 8, 2012 appellant, then a 43-year-old motor vehicle operator, filed a
traumatic injury claim alleging that on December 5, 2012 he experienced severe chest pain while
lifting tires into the bed of a pickup truck. He stopped work on December 6, 2012.
In a December 28, 2012 letter, OWCP advised appellant of the evidence needed to
establish his claim. It requested that he submit a physician’s reasoned opinion addressing the
caused relationship of his claimed condition and to work factors.
On December 5, 2012 appellant was treated by Dr. Robert J. Eggold, Board-certified in
emergency medicine, who noted that appellant’s onset of his condition was December 5, 2012
and he was off work from December 5 to 9, 2012. In work status reports dated December 10 and
20, 2012, Dr. Charles A. Prior, a Board-certified family practitioner, noted the onset of
appellant’s condition was December 5, 2012 and he was off work from December 5 to 9, 2012
and December 23, 2012 to January 6, 2013. He reported that appellant’s injury occurred at work
and was a workers’ compensation injury. In a December 28, 2012 work status report,
Dr. Thomas Wang, a Board-certified family practitioner, noted a date of injury of
December 5, 2012. He advised that appellant could return to work at modified duty from
December 28, 2012 to January 11, 2013. Dr. Wang noted maximum medical improvement was
expected in four weeks. In a December 28, 2012 duty status report, he noted that appellant could
return to work limited duty.
In a January 31, 2013 decision, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to establish a firm medical condition causally related to the
December 5, 2012 incident.
On February 11, 2013 appellant requested reconsideration. In a January 9, 2013
attending physician’s report, Dr. Eggold listed the date of injury of December 5, 2012.
Appellant reported being a heavy truck driver who did a lot of lifting and had a piercing pain in
the center of his chest. The chest wall was not dull to percussion or tender. Dr. Eggold
diagnosed costochondritis of the sternum. He recommended ice and Lidoderm patch and advised
that appellant was disabled for four days. In a December 10, 2012 progress report, Dr. Prior
treated appellant for costochondritis. He noted findings of chest pain, no palpations, shortness of
breath, wheezing or rales. Appellant’s injury occurred at work. Dr. Prior diagnosed
costochondritis and advised that appellant was disabled from December 5 to 23, 2012.
In work status reports dated December 20, 2012 to January 31, 2013, Dr. Wang noted a
December 5, 2012 date of injury and diagnosed costochondritis. Appellant was placed on
modified duty from December 28, 2012 to February 28, 2013. In primary treating physician’s
progress reports dated December 28, 2012 to January 31, 2013, Dr. Wang listed appellant’s
complaints of intermittent, mild/moderate, sharp pain in the middle of his chest. Appellant was a

2

motor vehicle operator who, on December 5, 2012, was lifting tire wheels weighing about 30 to
40 pounds when he had pain in the center of his chest. He sought treatment on December 5,
2012 and was diagnosed with costochondritis and placed off work. Dr. Wang noted findings of
clear lungs bilaterally without wheezes or rales, no murmurs and mild tenderness with palpation
over the sternum and costochondral junction. He advised that appellant was progressing slower
than expected but had no chest trauma or significant injury but had pain from lifting. Dr. Wang
stated that the findings and diagnosis were consistent with the history of injury and was work
related based on the history provided by appellant. He noted that appellant’s subjective
complaints were greater than would be expected based upon objective findings and history.
Dr. Wang opined that appellant’s chest condition was likely flared up by his upper respiratory
infection and released him to modified duties from January 31 to February 28, 2013. In a
January 11, 2013 work status report, he noted a December 5, 2012 date of injury and advised that
appellant was on modified activity from January 11 to February 21, 2013.
Appellant submitted a January 2, 2013 dispensary permit prepared by a nurse, who noted
that appellant was injured on December 5, 2012 and was released to modified duties. In
dispensary permits dated January 11 and February 4, 2013 a physician’s assistant advised that
appellant was referred for an injury. A chest x-ray dated January 31, 2013 revealed no
abnormalities.
In a May 17, 2013 decision, OWCP denied appellant’s claim. It found that the medical
evidence was insufficient to establish that his chest condition was causally related to the
December 5, 2012 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

3

background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
It is not disputed that appellant worked as a motor vehicle operator and, on December 5,
2012, he lifted tires into the bed of a pickup truck. He was diagnosed with costochondritis. The
Board finds that appellant has not submitted sufficient medical evidence to establish that his
diagnosed costochondritis was causally related to the December 5, 2012 work incident.
In reports dated December 28, 2012 to January 31, 2013, Dr. Wang noted appellant’s
complaints of intermittent, mild/moderate, sharp pain in the middle of his chest with a
December 5, 2012 date of injury. Appellant was a motor vehicle operator who on December 5,
2012 was lifting tire wheels weighing about 30 to 40 pounds when he had pain in the center of
his chest. Dr. Wang diagnosed costochondritis and advised that appellant was placed off work.
He stated that appellant was progressing slower than expected but had no chest trauma or
significant injury. Dr. Wang noted that appellant’s subjective complaints were greater than
would be expected based upon objective findings but stated that the findings and diagnosis were
consistent with the history of injury. He opined that the condition was work-related based on the
history provided by appellant. Although Dr. Wang supported causal relationship, he did not
provide medical rationale explaining the basis of his opinion regarding causal relationship. He
did not sufficiently explain how lifting wheels at work would cause the diagnosed
costochondritis. The other reports from Dr. Wang did not specifically address whether the
December 5, 2012 work incident caused or contributed to appellant’s diagnoses and are
insufficient to establish the claim.7
In a December 10, 2012 progress report, Dr. Prior noted treating appellant for
costochondritis. He noted that this injury occurred at work and diagnosed costochondritis.
Dr. Prior advised that appellant was disabled from work from December 5 to 23, 2012.
Although he supported causal relationship in a conclusory statement, he did not provide medical
rationale explaining the basis of his conclusion regarding the causal relationship between
appellant’s diagnosed conditions and lifting at work on December 5, 2012. Other reports from
Dr. Prior are also insufficient to establish the claim as the physician either did not address causal
relationship or provided no medical reasoning in support of his opinion.
Appellant also provided evidence from Dr. Eggold but this evidence is insufficient to
establish the claim as he did not specifically support that the December 5, 2012 work incident
caused or contributed to appellant’s diagnosed medical condition. Likewise, other medical
evidence, such as the January 31, 2013 chest x-ray, did not provide an opinion on the causal
relationship between appellant’s job and his diagnosed costochondritis. For this reason, this
evidence is not sufficient to meet his burden of proof.
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

4

Appellant submitted a dispensary permit prepared by a nurse dated January 2, 2013 and
reports from a physician’s assistant dated January 11 and February 4, 2013. The Board has held
that treatment notes signed by a nurse or physician’s assistant are not considered medical
evidence as these providers are not a physician under FECA.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.9 Appellant failed to submit such evidence and OWCP
therefore properly denied his claim for compensation.
On appeal, appellant disagreed with OWCP’s decision denying his claim for
compensation and asserts that he sustained an employment-related injury on December 5, 2012
and has submitted sufficient medical evidence to establish that the diagnosed conditions are
related to the employment-related incident. As noted above, the Board finds that the medical
evidence does not establish that his conditions were causally related to the December 5, 2012
work incident. Reports from appellant’s physician’s failed to provide sufficient medical
rationale explaining how appellant’s injuries were causally related to this incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
9

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

